United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
NATIONAL PARK SERVICE, U.S. PARK
POLICE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1897
Issued: December 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 10, 2007 appellant filed a timely appeal from a July 5, 2007 decision of the
Office of Workers’ Compensation Programs denying his claim for a right elbow injury. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
right elbow injury causally related to factors of his federal employment.
FACTUAL HISTORY
On April 24, 2007 appellant, then a 54-year-old telecommunications equipment operator,
filed an occupational disease claim alleging that he sustained an injury to his right arm on
October 1, 2006 after using a computer keyboard for six hours a day in his job.

By letter dated May 23, 2007, the Office asked appellant to submit additional evidence,
including a physician’s report containing a diagnosis and a rationalized explanation as to how the
diagnosed condition was caused or aggravated by his job factors.
In a November 21, 2006 report, Dr. Alan Rohrer diagnosed lateral epicondylitis. He
noted that appellant provided a history of experiencing pain in his lateral right elbow for
approximately two months which was exacerbated by rotating his forearm or lifting. In a
disability certificate dated April 23, 2007, a physician indicated that appellant had repetitive
muscular injury and needed a wrist pad to better support his arms while he used a computer. In a
May 11, 2007 note and disability certificate, Dr. Eric Ingersol diagnosed right elbow tendinitis
and Achilles tendinitis and recommended that appellant avoid” aggravating activities. He
referred appellant for physical therapy.
In a decision dated July 5, 20071 the Office denied appellant’s claim on the grounds that
the medical evidence did not establish that his right elbow condition was causally related to
using a computer keyboard for six hours a day or any other factors of his federal employment.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
evidence.2 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.3

1

By decision dated June 25, 2007, the Office originally denied appellant’s claim for a right elbow condition on
the grounds that fact of injury was not established as the factual evidence was not sufficient to establish the
occurrence of an employment incident and the medical evidence did not establish that appellant had a medical
condition causally related to his employment.
2

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

3

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

2

ANALYSIS
The Board finds that appellant has failed to meet his burden of proof in establishing that
his right elbow condition is causally related to factors of his federal employment.
Dr. Rohrer diagnosed lateral epicondylitis of appellant’s right elbow and noted a history
of pain for approximately two months, exacerbated by rotating his forearm or lifting. However,
he did not explain how appellant’s epicondylitis was caused or aggravated by his job, including
the use of a computer keyboard for six hours a day at work. Therefore, Dr. Rohrer’s report is not
sufficient to establish that appellant sustained a work-related right elbow condition. In a
disability certificate, a physician indicated that appellant had a repetitive muscular injury and
needed a wrist pad to better support his arms while he used a computer. However, this physician
provided no specific diagnosis and no medical rationale explaining how appellant’s right arm
condition was causally related to his computer use. Therefore, this disability certificate is not
sufficient to discharge appellant’s burden of proof in establishing a causal relationship of his
right arm condition to his employment. Dr. Ingersol diagnosed right elbow tendinitis and
recommended that appellant avoid aggravating activities. However, he did not explain how
appellant’s right elbow tendinitis was causally related to his use of a computer keyboard or any
other employment factor. Therefore, Dr. Ingersol’s report is not sufficient to establish that
appellant’s right elbow tendinitis is causally related to factors of his employment.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that he
sustained a right elbow injury causally related to factors of his federal employment.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 5, 2007 is affirmed.
Issued: December 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

